DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the shunt resistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
They are as follows:

Claim 11 includes recitations “the longitudinal axis”, “the transverse axis”, and “the step profile.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al., US Pub. 2015/0212115.
Regarding claims 1 and 10, Nakamura teaches a shunt resistor (Nakamura also teaches a method for producing a shunt resistor; see at least paragraphs 0001-0002 and figures 11a to 11d) for detecting the status of an electrical energy storage unit (“direct current electric power”; paragraph 0002), wherein the shunt resistor (33; see figure 11a) has a first layer (upper layer 33a), a second layer (33b) and a third layer (lower layer 33a), characterized in that the layers (33a, 33b, 33a) are arranged in a layered manner in a direction of a stacking direction (top to 
Regarding claim 2, Nakamura teaches the shunt resistor, characterized in that the individual layers (33a, 33b, 33a) of the shunt resistor (33) are arranged in a direction of a longitudinal axis of the layers and/or a transverse axis of the layers in such a manner that a step profile (“step” produced by a width difference among the layers 33a, 33b, 33a; see figures 11b, 11c and/or 11d) is produced when layering the individual layers (33a, 33b, 33a) in the direction of the stacking direction (top to bottom of the resistor 33).
 Regarding claim 3, Nakamura teaches the shunt resistor, characterized in that the individual layers (33a, 33b, 33a) of the shunt resistor (33) have different lengths in the direction of the longitudinal axis of the layers (33a, 33b, 33a; That is, the upper layer [the first layer] 33a has a different length than the second layer 33b.) and/or the transverse axis of the layers (33a, 33b, 33a; That is, the bottom layer [the third layer 33a] has a different length than the second layer 33b in the transverse axis.).
Regarding claims 4 and 5, Nakamura teaches the shunt resistor, characterized in that the shunt resistor (33) is provided with at least one recess (“groove” 34 formed and a portion of the resistor body 11 is “reduced” with a tool; see paragraphs 0049 and 0050. This effectively changes the resistance value.).
Regarding claims 7, 8 and 12, Nakamura teaches that the second layer (33b) has a copper-nickel-manganese alloy (the resistive alloy is Cu-Mn-Ni; paragraph 0025) and, that the 
Regarding claim 9, Nakamura teaches an electronic energy storage unit (“direct current electric power”; paragraph 0002) having the shunt resistor (33; see figure 11).

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernander et al., US Pat. 3,245,021.
Regarding claim 1, Kernander teaches a shunt resistor (10; see col. 1, lines 14-16 and figures 2 and 3) for detecting the status of an electrical energy storage unit (connects to a heavy current electrical instrument with busbar 11, 12 and by bolt 13; col. 1, lines 14-16 and col. 2, lines 15-20), wherein the shunt resistor (10) has a first layer (18), a second layer (16) and a third layer (18), characterized in that the layers (18, 16, 18; see col. 2, lines 25-37) are arranged in a layered manner in a direction of a stacking direction (see figures 2 and 3), wherein the second layer (16) is arranged between the first layer (18) and the third layer (18), and wherein the layers are each in physical contact with one another by way of sides respectively having a largest surface area, and wherein the layers (18, 16, 18) are arranged in an at least partially overlapping manner.
Regarding claim 4, Kernander teaches the shunt resistor having at least one recess (23, 24; the recess formed at the end of the resistor body; see figure 2). 
Regarding claim 6, Kernander teaches the shunt resistor (10), wherein that the individual layers (18, 16, 18) of the shunt resistor are welded to one another (col. 2, lines 70; the end portions of the resistor 16 are welded to copper layers 18).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al., US Pub. 2003/0146077.
Regarding claims 1, 10, 11 and 13, Enomoto teaches a shunt resistor (Enomoto also teaches a method for producing a shunt resistor; see paragraph 0002 and figures 5 and 6) for detecting the status of an electrical energy storage unit, wherein the shunt resistor has a first layer (20), a second layer (10) and a third layer (50), characterized in that the layers (20, 10, 50) are arranged in a layered manner in a direction of a stacking direction (from left to right; see figures 5 and 6), wherein the second layer (10) is arranged between the first layer (20) and the third layer (50), and wherein the layers are each in physical contact with one another by way of sides respectively having a largest surface area (large surface shown in figure 5b), and wherein the layers (20, 10, 50) are arranged in an at least partially overlapping manner.
Regarding claims 11 and 13, Enomoto teaches the shunt resistor (also the method), characterized in that the individual layers (20, 10, 50) of the shunt resistor are arranged in a direction of a longitudinal axis of the layers and/or a transverse axis  of the layers in such a manner that a step profile (see figure 6) is produced when layering the individual layers (20, 10, 50) in the direction of the stacking direction, as a result of which surfaces of the individual layers (20, 10, 50) are at least partially accessible in the direction of the stacking direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grosse-Wilde et al., Hetzler, and Endo teach shunt resistor devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833